TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00095-CV



                                   Charles W. Bishop II, Appellant

                                                    v.

                          Margo Frasier and Woody Simmons, Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
              NO. GN103233, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




                Appellant Charles Bishop, an inmate proceeding pro se and in forma pauperis, filed a

notice of appeal on February 7, 2002. After reviewing the clerk=s record, this Court questioned whether it

had jurisdiction over the dismissal order about which appellant complains. It appeared from the record that

claims against other defendants remained pending and the district court had not rendered a severance order

addressing all of the other defendants and claims. Because the complained-of order appeared not to be a

final appealable order, on April 9, 2002, the clerk=s office sent a letter to the parties requesting that

appellant explain to the Court why the appeal should not be dismissed for lack of jurisdiction. The letter

requested that appellant respond by April 19, 2002, showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. The clerk=s office has received no response from appellant.
                 As appellant has not responded as directed and as the record does not contain a final

appealable order, the appeal is dismissed for want of jurisdiction. Tex. R. App. P. 42.3(a), (c).




                                                Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: August 30, 2002

Do Not Publish